Response to Amendment 
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 4/19/22 has been received and made of record.
Applicant’s argument with respect to claim 1, 13 and 19 have fully considered but are moot in view of new ground of rejection.  
To make the record clear, examiner makes this office action non-final.
applicant alleges, the cited art fails to disclose newly added limitation “wherein the retrieving of the second address data is based on a proximity of the user equipment to the hub equipment within the defined geographic area”.
Examiner asserts new cited reference Shivam clearly discloses retrieving “a second address representing a hub device of a collection of hub data devices, and wherein the retrieving of the second address data is based on a proximity of the user equipment to the hub equipment within the defined geographic area (see par. 0045, 0047) 

In addition, Applicant alleges “Lopes et al., Shivam et al., and Girdhar et al. do not disclose, teach, or suggest at least these elements as set forth in the subject claim. Independent claim 1, as amended, recites: based on the first address data, retrieving second address data representing hub equipment, wherein the first address data or the second address data is determined based on regulatory data that requires user data associated with the user equipment to remain within a defined geographic area, and wherein the retrieving of the second address data comprises using a protocol option included within a general packet radio tunneling protocol”. 
In response it appears applicant is arguing references individually, examiner asserts  applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Second,  as  to claim 1, examiner asserts the combined teachings of Lopes, SHIVAMI,   Girdhar “based on the first address data, retrieving second address data representing hub equipment (see par. 0182-0183 of Lopes) and  Girdhar discloses wherein the first address data or the second address data is determined based on regulatory data that requires user data associated with the user equipment to remain within a defined geographic area(see par. 0049 ,
 also Grayson discoes the retrieving of the second address data comprises using a protocol option included within a general packet radio tunneling protocol (see par. 0012, 0039, 0048).

 As per claims 13 and 19 Grayson discloses the retrieving of the second address data comprises using a protocol option included within a general packet radio tunneling protocol (see par. 0012, 0039, 0048).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, and  2 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes et al. U.S. Patent Application Publication 2020/0053693 [hereinafter Lopes]  in view of Shivam et al. U.S. Patent Application Publication 2019/0045415 [hereinafter Shivam] and further in view Girdhar et al. U. S Patent Application Publication No. 20170289806 [hereinafter Girdhar] and further in view of Grayson et U.S. Patent Application Publication 2011/0021196[hereinafter Grayson].
As per claim 1, Lopes discloses a device, comprising: a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving a connection request from a user equipment (see par. 0182);
 retrieving first address data representing a network equipment (see par. 0182-0183); and
retrieving first address data representing a network equipment (see par. 0182-0183);
sending the first address data or the second address data to the user device(see par. 0183).
Here though Lopes discloses based on first address, retrieving second address data representing hub equipment ( a hub device ) (see par. 0182, network controller that manages plurality of end device, retrieving the network address that was previously assigned to the particular end-user device, and sending the network address to the particular end-user device to enable wireless communication via the network.
In the event Lopes does not clearly disclose the second address representing a hub device of a collection of hub data devices, and wherein the retrieving of the second address data is based on a proximity of the user equipment to the hub equipment within the defined geographic area.
Shivam discloses the second address representing a hub device of a collection of hub data devices, and wherein the retrieving of the second address data is based on a proximity of the user equipment to the hub equipment within the defined geographic area (see par. 0045, 0047) Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Shivam into the system of Lopes,   the names and IP addresses of the IoT devices, and the IoT Devices Hub/Gateway IP address.  are stored and a list of tagged locations where the IoT client application has previously identified the server, in order to maintain the local communication decision making threshold parameters for each location or region.
Lopes- Shivam does not disclose: wherein the first address data or the second address data is determined based on regulatory data that requires user data associated with the user equipment to remain within a defined geographic area.
 Girdhar discloses wherein the first address data or the second address data is determined based on regulatory data that requires user data associated with the user equipment to remain within a defined geographic area(see par. 0049 , where region manager 130 may search the database 120 based on addresses or geographic regions to retrieve contact information). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Girdhar into the system of Lopes-Shivam, thus provides a layer of data security by requiring a device to be within the geo-fenced area as a condition of granting data access and/or services.
 Lopes, Shivam, Girdhar does not explicitly wherein the retrieving of the second address data comprises using a protocol option included within a general packet radio tunneling protocol.
Grayson the retrieving of the second address data comprises using a protocol option included within a general packet radio tunneling protocol (see par. 0012, 0039, 0048). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Girdhar providing access class based picocell policy enforcement includes determining whether user equipment registered with a radio access point is known to an enterprise other than a macro, In this way, the user equipment is served by data flows that do not pass through the macro service provider, thereby offloading that traffic from the macro service provider and, in an optimal network, improving the speed of the network from the perspective of the user using the user equipment being served by the enterprise service.

As per claim 2. Lopes discloses the device of claim 1, wherein the network device of the group of network device is associated with a first mobile network operator entity(see par. 0038, 0073, 0118). 


Claims 3-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes –SHIVAM- Girdhar- Grayson] and further in view Aon et al. U.S. Patent Application Publication 2019/0387028[hereinafter Aon].
 	As per claim 3, the system of Lopes- SHIVAMI- Girdhar- Grayson   discloses substantial features of the claimed invention as discussed above with respect to claim1,
Lopes- SHIVAMI- Girdhar- Grayson does not disclose the device of claim 2, wherein the collection of hub devices is associated with a second mobile network operator entity.
Aon discloses wherein the collection of hub devices is associated with a second mobile network operator entity (see par. 0013, 0030). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Aon into the system of Lopes-SHIVAM-Girdhar-Grayson, thus  providing a mobile device with access to a private network associated with a first network while the mobile device is communicatively connected with a second mobile network.  

 As per claim 4, Aon discloses the device of claim 3, wherein the user device has been relocated (move) from the first mobile network operator entity to the second mobile network operator entity(see par. 0010, 0047).

As per claim 5, Aon discloses the device of claim 1, wherein the first address data represents a packet gateway device(see par. 0009, 0019).

As per claim 6, Aon discloses the device of claim 1, wherein the network device of the group of network devices is associated with a second mobile network operator entity(see par. 0013, 0074).

As per claim 7, Aon discloses the device of claim 6, wherein the hub device of the collection of hub devices is associated with the second mobile network operator entity (see par. 0013, 0074).

 As per claim 11, Aon discloses the device of claim 1, wherein the hub device is a second hub device associated with a second mobile network operator entity, and wherein a first hub device is associated with a first mobile network operator entity(see par. 0013, 0074).

As per claim 12, Shivam discloses the device of claim 11, wherein the user device is preconfigured with a hub address of the first hub device(see par. 0008, 0021).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes –SHIVAMI- Girdhar and further in view Thakar  U.S. Patent Application Publication 2017/0142060[hereinafter Thakar].
As per claim 8, the system of Lopes- SHIVAMI- Girdhar discloses substantial features of the claimed invention as discussed above with respect to claim1,
Lopes- SHIVAMI- Girdhar does not disclose the device of claim 1, wherein the network device of the group of network devices is a domain name service device.
 Thakar discloses the device of claim 1, wherein the (see par. 0074, 0082). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Aon into the system of Lopes-SHIVAMI this enables the network device to obtain information that is associated with a domain name, so that the user device can implement user directed DNS resolution process instead of the default DNS resolution process. 

 As per claim 9, Thakar discloses the device of claim 8, wherein domain name service device is associated with a first mobile network operator entity(see par. 0010).

As per claim 10, Thakar discloses the device of claim 8, wherein the domain name service device is associated with a second mobile network operator entity(see par. 0028, 0055).
Claims 13-17 and19 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes et al. U.S. Patent Application Publication 2020/0053693 [hereinafter Lopes] in view of Shivam et al. U.S. Patent Application Publication 2019/0045415 [hereinafter Shivam] and  view Girdhar et al. U. S Patent Application Publication No. 20170289806 [hereinafter Girdhar] and further in view of Grayson et U.S. Patent Application Publication 2011/0021196[hereinafter Grayson].
 As per claim 13, and 19 Lopes discloses method comprising:
receiving, by a user equipment  comprising a processor  a connection request from a user device(see par. 0182);
retrieval by the device , address representing address data representing network device of group of network device (see par. 0182-0183); and
sending, by the network device address data the user device(see par. 0183).
In the event Lopes does not clearly disclose the second address representing a hub device of a collection of hub data devices, and wherein the retrieving of the second address data is based on a proximity of the user equipment to the hub equipment within the defined geographic area.
Shivam discloses the second address representing a hub device of a collection of hub data devices, and wherein the retrieving of the second address data is based on a proximity of the user equipment to the hub equipment within the defined geographic area (see par. 0045, 0047) Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Shivam into the system of Lopes,   the names and IP addresses of the IoT devices, and the IoT Devices Hub/Gateway IP address.  are stored and a list of tagged locations where the IoT client application has previously identified the server, in order to maintain the local communication decision making threshold parameters for each location or region.
Lopes-Shivam does not disclose wherein the first address data is determined based on regulatory data that requires user data associated with the user equipment to remain within a defined geographic area.
Girdhar discloses wherein the first address data is determined based on regulatory data that requires user data associated with the user equipment to remain within a defined geographic area(see par. 0049 , where region manager 130 may search the database 120 based on addresses or geographic regions to retrieve contact information). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Girdhar into the system of Lopes-Shivam, thus provides a layer of data security by requiring a device to be within the geo-fenced area as a condition of granting data access and/or services.
Lopes-Shivam -Girdhar  does not discloses using, by the equipment, a protocol option associated with a general packet radio tunneling protocol to retrieve retrieving by the equipment, address data representing network equipment.
 Grayson the retrieving of the second address data comprises using a protocol option included within a general packet radio tunneling protocol (see par. 0012, 0039, 0048). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Grayson into the system of Lopes-Shivam and Girdhar,  thus providing access class based picocell policy enforcement includes determining whether user equipment registered with a radio access point is known to an enterprise other than a macro, In this way, the user equipment is served by data flows that do not pass through the macro service provider, thereby offloading that traffic from the macro service provider and, in an optimal network, improving the speed of the network from the perspective of the user using the user equipment being served by the enterprise service.


As per claim 14, Lopes discloses the method of claim 13, wherein the user device uses the address data to establish a communication session with the network device(see par. 0182-0183).
 
 As per claim 15,  Lopes discloses the method of claim 14, wherein the address data is first address data, and wherein the user device facilitates retrieval of second address data from the network device(see par. 0131, here Lopes discloses based on first address, retrieving second address data representing hub equipment ( a hub device ) (see par. 0182, network controller that manages plurality of end device, retrieving the network address that was previously assigned to the particular end-user device, and sending the network address to the particular end-user device to enable wireless communication via the network.

As per claim 16, Lopes the method of claim 15, wherein the second address data represents a hub device(see par. 0131,  here Lopes discloses based on first address, retrieving second address data representing hub equipment ( a hub device ) (see par. 0182, network controller that manages plurality of end device, retrieving the network address that was previously assigned to the particular end-user device, and sending the network address to the particular end-user device to enable wireless communication via the network.

As per claim 17 Lopes discloses the method of claim 16, wherein the group of network devices is associated with a first mobile network operator entity (see par. 0038, 0073, 0118). 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lopes-Shivam – Girdhar- Grayson and further in view Aon et al. U.S. Patent Application Publication 2019/0387028[hereinafter Aon].
 As per claim 18, the system of Lopes- Shivam- Girdhar- Grayson   discloses substantial features of the claimed invention as discussed above with respect to claim 13,
Lopes- Shivam-Grayson - Girdhar does not disclose the device of claim 13, wherein the collection of hub devices is associated with a second mobile network operator entity.
Aon discloses wherein the collection of hub devices is associated with a second mobile network operator entity(see par. 0013, 0030). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Aon into the system of Lopes- Shivam-Grayson - Girdhar  thus  providing a mobile device with access to a private network associated with a first network while the mobile device is communicatively connected with a second mobile network.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lopes-Shivam – Grayson- Girdhar  and further in view of Alexander et al. U.S. Patent Application Publication N0. 20190200438 [hereinafter Alexander].
 As per claim 20, the system of Lopes-Shivam- Grayson -Girdhar   discloses substantial features of the claimed invention as discussed above with respect to claim 19,
Lopes- Grayson - Girdhar does not disclose wherein the user device broadcasts the connection request in response to receiving electrical power from a mains power supply.
Alexander discloses wherein the user device broadcasts the connection request in response to receiving electrical power from a mains power supply(see fig. 3, par. 0043, 0070).  Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Alexander into the system of Lopes- Shivam-Grayson -Girdhar   as this enables resetting the connected system includes receiving power at the connected system from a power source S100, detecting a reset trigger event, and initiating a configuration routine in response to detection of the reset trigger event.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456